          Case 2:18-cv-01534-KOB Document 56 Filed 10/16/19 Page 1 of 2                                      FILED
                                                                                                    2019 Oct-16 AM 11:49
                                                                                                    U.S. DISTRICT COURT
                                                                                                        N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

HAMAN, INC., d/b/a Knights Inn,                    ]
                                                   ]
        Plaintiff,                                 ]
                                                   ]
v.                                                 ]                  CIVIL ACTION NO.:
                                                   ]                   2:18-CV-1534 KOB
CHUBB CUSTOM INSURANCE                             ]
COMPANY,                                           ]
                                                   ]
        Defendant.                                 ]
                                                   ]

                               REVISED SCHEDULING ORDER

        In accordance with the Status Conference held by telephone on October 16, 2019, the court

hereby sets the following deadlines:

        All discovery must be completed by December 30, 2019.

        This case is set for a Status Conference on Wednesday, January 15, 2020 at 2:00 PM,

central time, eighth floor chambers of the undersigned, Hugo L. Black U.S. Courthouse,

Birmingham, AL. Counsel shall file with the court a Joint Status Report on January 13, 2020.

The status report should include enough information to allow the court to understand the nature of

the case, its current status, including any pending motions, and any current or anticipated problems

in preparing the case for trial. Specifically, the court should be advised of the pertinent issues and

the parties’ positions as to those issues. The status report should not be used to argue the party's

case, or to present all possible legal theories. Instead, the report should apprise the court of the case

and current issues affecting trial preparation.

        All potentially dispositive motions must be filed by January 30, 2020, and must comply with


                                                   1
         Case 2:18-cv-01534-KOB Document 56 Filed 10/16/19 Page 2 of 2




this court’s requirements as stated in "Appendix II" available on the court's website at

www.alnd.uscourts.gov under the court information for Judge Bowdre.

       This case will be set for a Pretrial Conference in June, 2020, eighth floor chambers of the

undersigned, Hugo L. Black U.S. Courthouse, Birmingham, AL. Counsel should pay close attention

to the requirement of presenting a joint proposed pretrial order to the court within 5 business days

of the pretrial conference. Pretrial order instructions are available on the court's website at

www.alnd.uscourts.gov under the court information for Judge Bowdre.

       The case should be ready for trial by August, 2020. A trial date will be set at the pretrial

conference.

       DONE and ORDERED this 16th day of October, 2019.




                                                 ____________________________________
                                                 KARON OWEN BOWDRE
                                                CHIEF UNITED STATES DISTRICT JUDGE




                                                 2
